DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-15 are pending.  Claims 11 and 12 were previously withdrawn due to a restriction requirement.  Claims 1-10 and 13-15 are rejected herein.  This is a first action on the merits.
Election/Restrictions
Claim(s) 11 and 12 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/28/2022.
Applicant's election with traverse of the invention elected in the reply filed on 1/28/2022 is acknowledged.  The traversal is on the ground(s) that there is no burden on the examiner to search for all species.  This is not found persuasive because all three different evaluation techniques will require different classifications and text searching as they are not related.  The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim(s) 1-10 and 13-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:  “Evaluating a surface state” is so broad as to be meaningless.  How is it evaluated?  What test is performed?  How does one skilled in the art know if the test has been passed or failed?  Without some meaningful limitation of the evaluation process, it is impossible to determine the scope of claim 1.  Please note that operating a bending device will inherently include human observation of the base material which would meet the overly broad limitation of “evaluating a surface state”.
Regarding claim 4:  “Negative pressure” is confusing in the context of the claims.  Based on the specification, pressure as described in claim 3 would be supplied by some physical object pressing on the base material.  However a negative pressure would need to be supplied by a vacuum or suction such as described in para. 64 of the PG Pub of the present application.  However “negative pressure” could also be interpreted as pressure applied in the opposite direction as that applied on the first main surface.  The Examiner recommends using language such as “vacuum” or “suction” to distinguish the air pressure-based suction from an applied force if that is what is meant in claim 4.
Regarding claim 5:  “The bent portion” in line 5 is indefinite because it is unclear whether it pertains to “a bent portion of a placing surface” in line 4 of claim 5 or if it 
Regarding claim 8:  “And the base material is deformed” is indefinite because it appears to be repeating the step in claim 1.  It is unclear if there is additional deformation.  The claim has been evaluated as if the phrase “and the base material is deformed” were not present.
Regarding claim 10:  As in claim 1, just stating “wear resistance evaluation” does not provide enough detail for the scope of the claim to be definite.  How is the wear resistance evaluated?  What test is performed?  How does one skilled in the art know if the test is passed or failed?  As with claim 1, visual observation by a user is enough to meet the overly broad limitation of “wear resistance evaluation”.
Regarding claim 13:  Based on the phrasing of claim 13 it is unclear if “and including a first main surface, a second main surface, and an end surface” pertains to “glass”, “fixing mechanism”, or “apparatus”.  The claim has been examined as if they pertain to glass.  The Examiner recommends using language such as “wherein the glass includes the bent portion, a first main surface, a second main surface, and an end surface”.
Regarding claim 15:
Regarding claims 2-10 and 14-15:  These claims are rejected as indefinite for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10, and 13-15 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by PENG et al. (CN 105716944 A).  A machine translation has been provided with this office action and is deemed sufficient for the purposes of this office action.  All references herein to PENG are to the machine translation.
Regarding claim 1:  As best understood, PENG discloses:  A method for evaluating a base material (4 in FIG. 1), comprising: deforming a base material including a bent portion (material is shown bent in FIG. 3), and including a first main surface (top of 4), a second main surface (bottom of 4), and an end surface (left side of 
Regarding claim 2:  As best understood, PENG discloses: the bent portion of the base material has a curvature R1 that is larger than a curvature R2 of the bent portion of the base material deformed (In transitioning from FIG. 1 to FIG. 3 as the bolts are tightened, there is more and more deformation and every bit of tightening of the bolts decreases the radius of curvature.).
Regarding claim 3:  As best understood, PENG discloses: in deforming the base material (as shown in FIG. 3), a difference is given between a pressure P1 on a first main surface side of the base material and a pressure P2 on a second main surface side of the base material (Since pressure is force applied over an area, the difference in geometry between the top piece 1 and the bottom piece 2 will give a difference in pressure.).
Regarding claim 5:  As best understood, PENG discloses:  the following relationship is satisfied:  |r3−r2|=t wherein r3 is a curvature radius of a bent portion of a placing surface of the pedestal, r2 is a curvature radius of the bent portion having a curvature R2 in the base material deformed, and t is a thickness of the base material (This relationship is shown in FIG. 2, where R2 in the figure is r3 in the above equation and R1 in the figure is r2 in the above equation.).
Regarding claim 6:  As best understood, PENG discloses:  in deforming the base material, the base material is sandwiched by a first jig (1 in FIG. 1) disposed on a 
Regarding claim 7:  As best understood, PENG discloses:  the base material (4) is sandwiched between a surface of the first jig (5 in FIG. 3) and a surface of the second jig (6), and the first jig includes an opening portion (7) from which the first main surface is exposed FIG. 3).
Regarding claim 8:  As best understood, PENG discloses:  the first jig (1 in FIG. 1) and the second jig (2) are connected with each other by a connecting member (threaded rods best seen in FIG. 1b), and the base material is deformed.
Regarding claim 9:  As best understood, PENG discloses:  the following relationship is satisfied: |r3−r2|=t wherein r3 is a curvature radius of a bent portion of a placing surface of the second jig, r2 is a curvature radius of the bent portion having a curvature R2 in the base material deformed, and t is a thickness of the base material (This relationship is shown in FIG. 2, where R2 in the figure is r3 in the above equation and R1 in the figure is r2 in the above equation.).
Regarding claim 10:  As best understood, PENG discloses:  the evaluation of the surface state is a wear resistance evaluation (Even simple observation meets this broad limitation, however PENG explicitly discloses using a scanning electron microscope to observe the surface for cracks or wear on page 6 para. 3).
Regarding claim 13:  As best understood, PENG discloses:  A bent glass evaluation apparatus (stating that the device is for glass only constitutes a statement of intended use.  Since the device of PENG could be used on glass, e.g. “other material” in the abstract, it meets this limitation.) comprising a fixing mechanism (1, 2 in FIG. 1) 
Regarding claim 14:  As best understood, PENG discloses:  the fixing mechanism (1, 2) includes a first jig (1) disposed on a first main surface side (top) of the glass (specifying that it is glass does not limit the structure of the jig) and a second jig (2) disposed on a second main surface side (bottom) of the glass.
Regarding claim 15:  As best understood, PENG discloses:  the first jig (5 in FIG. 3) includes an opening portion (7) from which the first main surface is to be exposed (FIG. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856